Citation Nr: 1815046	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-49 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder of the upper extremities, claimed as numbness and tingling bilateral shooting neck pain, shoulders through hands, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 2002 to May 2002, February 2003 to September 2003, and July 2005 to December 2006. The Veteran served in the Southwest Asia theater of operations from March 2003 to August 2003 and October 2005 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Although the Veteran requested a hearing before the Board, she did not attend a Travel Board hearing scheduled in May 2015 without explanation. Consequently, the Board finds that reasonable efforts have been made to provide the Veteran with her requested hearing and that no further efforts are warranted and the hearing request is considered withdrawn.

The Board remanded this matter in August 2015, April 2016, and June 2017 for additional development.


FINDING OF FACT

The Veteran's carpal tunnel syndrome and mild medial nerve entrapment of the right side are not etiologically related to her active military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the upper extremities are not met. 38 U.S.C. §§ 1110, 1117, 1118, 1131 (2012); 38 C.F.R. 
§§ 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that she has numbness and tingling bilateral shooting neck pain, shoulders through hands, which is secondary to her service-connected lumbar spine disability. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225- 63,227 (October 16, 2012) (final rule). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 
38 U.S.C. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 
38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue. Id. at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of analogous Diagnostic Code. Id. at 472. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. 
§ 3.317(a)(7).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Relevant Facts

The Veteran was afforded March 2007 and August 2008 VA medical examinations. They both included upper extremity neurological examinations which showed that her motor and sensory functions and reflexes were normal. 

The Veteran's VA treatment records show that the Veteran received occupational therapy and hand splints for carpal tunnel syndrome. She complained of and was treated for bilateral hand and wrist pain. The Veteran also reported pain in her back that went down her arms and caused tingling in her arms. She reported being unable to hold anything in her hands or make fists. She also reported numbness and decreased grip strength. She was diagnosed with carpal tunnel syndrome and mild demyelinating sensory median nerve entrapment on the right wrist. 

The Veteran was afforded an October 2015 VA medical opinion. The examiner opined that the Veteran's right wrist mild median nerve entrapment was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that the Veteran did not have a left upper extremity neurological condition. The examiner further opined that the Veteran's right wrist mild median nerve entrapment is not secondary to or aggravated by the Veteran's service-connected lumbar strain. The examiner explained that lumbar strain could not cause a right wrist mild median nerve entrapment because they are two distinct and separate unrelated conditions. 

The Veteran was afforded several VA medical examinations and opinions in November 2017. The Veteran was diagnosed with mild carpal tunnel syndrome on the right side. The examiner stated that there was no evidence from the examination of a peripheral nerve condition of the upper extremities, except for the mild carpal tunnel syndrome on the right side. The examiner stated that the subjective complaints of upper extremity peripheral neuropathy of the upper extremities were not corroborated by objective findings on examination or MRIs. The examiner also found that there was no evidence of lumbar radiculopathy related to the Veteran's service-connected lumbar strain. 

Regarding any relation to the Veteran's Southwest Asia service, the examiner noted that the Veteran's primary care physician and psychologist had suggested fibromyalgia but that a diagnosis had never been established. Instead, at the time of her diffuse pain complaints, the Veteran was diagnosed with Graves' disease. The examiner noted that hyperthyroidism presents as severe myalgia, which was found in the Veteran at the time of her Graves' disease diagnosis in 2009. The examiner found that the Veteran did not have a diagnosis of fibromyalgia during service or in all other available medical records and confirmed that the Veteran did not currently have fibromyalgia. The examiner also explained that the Veteran's symptoms were consistent with carpal tunnel syndrome, which is a disease with a clear and specific etiology and diagnosis. The examiner stated that the Veteran did not have a diagnosable medically unexplained chronic multi-symptom illness or an undiagnosed illness associated with Southwest Asia environmental exposures. Regarding direct service connection, the examiner was unable to find any evidence of a neurological disorder of the upper extremities during service and stated that the Veteran's carpal tunnel syndrome was first diagnosed in 2009, after active military service, and had no nexus to her active military service. The examiner opined that the Veteran's right wrist carpal tunnel syndrome was not related to service.  With respect to secondary service connection, the examiner concluded that the Veteran's right wrist carpal tunnel syndrome was not related to or aggravated by her service-connected lumbar strain, as carpal tunnel syndrome was a nerve entrapment at the wrist that was not anatomically related to the back.

The Board finds the October 2015 and November 2017 VA opinions to be highly probative on the questions of whether the Veteran's upper extremity disorder is related to service, including Southwest Asia environmental exposures, or a service-connected disability. The examiners' opinions were based on a review of the evidence of record and provided adequate rationale for the conclusions made. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, she is not competent to make a complicated medical diagnosis such as a neurological disorder of the upper extremities or to opine on the nexus of any such disorder.  

As there is no competent evidence showing a nexus between the Veteran's right wrist mild median nerve entrapment and carpal tunnel syndrome of the right and the Veteran's active military service, the preponderance of the most probative and competent evidence is against a finding of entitlement to service connection for a neurological disorder of the upper extremities. 38 C.F.R. § 4.30. As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neurological disorder of the upper extremities is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


